DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group II (claims 21-30) with species, (a) synthetic peptide in the reply filed on October 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3.	Claims 1-30 are pending.
	Claims 1-20 and 24, drawn to a non-elected invention and non-elected species are withdrawn from examination.
	Claims 21-23 and 25-30 are examined on the merits to the extent the anti-cancer vaccine composition comprises species, (a) synthetic peptide.




Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 21-23 and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim language reads on an anti-cancer vaccine composition against a cancer associated with an aberrant expression of nucleoside diphosphate protein kinase 7 (NME7), wherein the composition comprises a synthetic peptide with an amino acid sequence that is highly homologous to NME7 as compared to NME1 and furthermore, the sequence is at least 80% identical to SEQ ID NO: 145.  Accordingly, one of skill in the art cannot ready envisage the identity of the members of the genera.  The written description in this case only sets forth SEQ ID NO: 145 and not variants, mutants and molecules that share less than 100% sequence identity, see page 18, section 00104.  Applicants are not in possession of all proteins that have reduced sequence homology to wild type protein, SEQ ID NO: 145.  
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115).
	Applicants are not required to disclose every species encompassed by a genus.  For example as indicated in The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that “An adequate written description of a DNA...’requires a precise definition, such as by structure, formula, chemical name, or physical properties’, not a mere wish or plan for obtaining the claimed chemical invention”.
Applicants broadly claim the anti-cancer vaccine composition against a cancer associated with an aberrant expression of NME7, wherein the synthetic peptide with the said composition is 80% sequence identical to the B3 peptide, NME7B peptide (B domain) that is SEQ ID NO: 145, see page 18, section 00104.  However, Applicants are not entitled, nor is the specification enabled for the use of all molecules that share reduced sequence identity to SEQ ID NO: 145 peptide. Applicants are only in possession of one species, SEQ ID NO: 145.  Applicants are not permitted to claim all the mutated and variant polypeptides that are encompassed by the claim language of the claims, hence not entitled to the wide breadth of the claims at issue.  Structural features that could distinguish the compounds in the genus from others are excluded and missing from the disclosure, as well as features of the recombinant polypeptide with at least 80% sequence identity to the polypeptide that is SEQ ID NO: 145. 
Furthermore, with the exception of SEQ ID NO: 145, the skilled artisan cannot envision the detailed structure of the encompassed polypeptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.
There is insufficient to support the generic claims as provided by the Written
Description Training Materials, Revision 1 published in the March 25, 2008,
Supplementary Examination Guidelines published in the February 9, 2011, Federal
Register 76(27): 7162-7175 and
https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
The full breadth of the claims does not meet the written description provision of
35 U.S.C. 112, first paragraph.

6.	Claims 21-23 and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anti-cancer vaccine composition against a cancer associated with an aberrant expression of nucleoside diphosphate protein kinase 7 (NME7), wherein the composition comprises a synthetic peptide with an amino acid sequence that is of higher homology to NME7 as compared to NME1, wherein the sequence is 100% identical to SEQ ID NO: 145, does not reasonably provide enablement for an anti-cancer vaccine composition against a cancer associated with an aberrant expression of NME7, wherein the composition comprises a synthetic peptide with an amino acid sequence at least 80% identical to SEQ ID NO: 145.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	Applicants' claims broadly read on an anti-cancer vaccine composition against a cancer associated with an aberrant expression of NME7, wherein the composition comprises a synthetic peptide with an amino acid sequence that is highly homologous to NME7 as compared to NME1, wherein the sequence is at least 80% identical to SEQ ID NO: 145.  It is clear the intent of the claimed anti-cancer vaccine is for the administration to a subject with said cancer to ameliorate, inhibit, arrest and/or eliminate cancer, see page 3, section 0012; page 4, section 0016; and page 76, section 00488.  However, it is not clear if synthetic peptides with less 100% sequence identity to the NME7 peptides and in the instant case, NME7-B3  (SEQ ID NO: 145) can be used to treat and establish an immunological response in any and all proliferative diseases. The specification has not presented evidence of a peptide that is highly homologous, identical to regions of NME7B3 and at least 80% sequence homologous to SEQ ID NO: 145 functioning in the manner suggested by the claims, see Figure 28, Figure 31B; Figure 31C.  And while Applicants’ disclosure note the claimed invention is not limited to the NME7 peptides of the exact sequence, the disclosure does not provide evidence that these mutants, variants of SEQ ID NO: 145 would function in the same manner, see page 39, section 00182.  The noted figures exemplify inhibiting cancer cell growth and the transition of cancer cells to a more metastatic state albeit remiss of the identification or characterization of all the cancer cells, however that cannot be extrapolated to preventing or vaccinating against cancer or metastasis in vivo,  see page 37, section 00175; Example 13 beginning on page 92.  Treatment seems to be limited to in vitro T47D breast cancer cells, see page 11, section  0066; page 34, sections 00162 and 00164; and Example 13, beginning on page 92. The breadth of the claims reads on NME7-B3 variant peptides.  It is not clear if any variant of peptide consisting of SEQ ID NO: 145 can be used to induce an immunological response required for treatment and/or destruction or inhibition of a proliferative disease.  The specification has not presented evidence of any variant NME7-B3 peptide within a pharmaceutical composition is capable of functioning in the manner suggested by the specification. There is no information establishing that NME7-B3 peptides with reduced homology to the wild type sequence, SEQ ID NO: 145 should be regarded as a panacea for each and every cancer expressing NME7.  It is art known each cancer differs in histopathobiology, cancer biomarkers, symptoms and clinical treatment.
Applicants have not clearly set forth NME7-B3 variant peptides, nor presented objective evidence that such peptides would be effective for the intended use of treating a NME7 expressing cancer.  The specification also fails to supports the implementation of any other peptide than NME7-B3, SEQ ID NO: 145 within a pharmaceutical compositions for in vitro treatment of breast cancer.  Hence, there is lack of instruction in the specification enabling one skilled in the art to make and practice the invention commensurate within the scope of the claim utilizing the suggested therapeutic compounds. 
 The specification provides insufficient guidance in regard to the issues raised above and provides insufficient working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict the efficacy of the claimed therapeutic with a reasonable expectation of success.  In view of the above, one of skill in the art would be forced into undue experimentation to use the anti-cancer vaccine composition of record in the claimed invention.  
Granted the Office does not require that experiments under the scope of the claims produce positive and astonishing results, the experiments must be within the scope of the Forman factors (see Ex parte Forman, 230 USPQ 546, BPAI, 1986).  There would also need to be some valid amount of direction or guidance, as well as presence or absence of working examples presented in the specification that would enable one skilled in the art to perform the method as presented in the recited claims.  
	 Thus, undue experimentation would be required to implement the instantly claimed methods with the said compounds.  One skilled in the art would be forced into undue experimentation in order to practice the broadly claimed invention. 
 	Furthermore, the complexity and unpredictability of the art to which the invention retains, i.e., in vivo human therapy, suggests the need for some guidance of how to effectively use the claimed methodology to achieve human therapeutic efficacy.  There would also need to be some valid amount of direction or guidance, as well as presence or absence of working examples presented in the specification that would enable one skilled in the art to perform the method as presented in the recited claims.  It appears that undue experimentation would be required of one skilled in the art to practice the instant claimed invention using the teachings of the specification.  See Ex parte Forman, 230 USPQ 546 BPAI, 1986.
The specification provides insufficient guidance with regard to these issues and provides no working examples, which would provide guidance to one skilled in the art.  For the above reasons, it appears that undue experimentation would be required to use the claimed invention.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 21-23 and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bancel et al., US 2014/0010861 A1 (published January 9, 2014 with effective filing date March 9, 2013/ IDS reference 004 under U.S. Patent Documents submitted April 25, 2022). Bancel discloses sequence 55,901 that shares 100% sequence identity to Applicants’ SEQ ID NO: 145, wherein it is expressed associated with cancer, see sequence alignment; page 9, sections 0093 and 0094; section 0119;  section 0125; page 29; section 0776; section 062;  section 0825.  The disclosed peptide can be linked together with other peptides with peptide bonds and/or disulfide linkages, see page 7, section 0063.
	A polypeptide-based molecule or a biologic may be implemented in methods of treating, preventing and vaccinating individuals in order to alleviate cancer, see page 6, section 0056; page 44, section 0097; Therapeutic Proteins or Peptides section beginning on page 45, 2nd column; and page 131, section 0488. Pharmaceutically acceptable carriers along with the peptide can be formulated for administered systemic, local and oral distribution, as well as with an adjuvant, see section 0561 and 0565;  section 0678; section 0730; and pages 151 and 152 . “Compositions in accordance with the invention are typically formulated in dosage unit form for ease of administration and uniformity of dosage”, see page 158, section 0717.
Alignment result 
                             GenCore version 6.4.2
                  Copyright (c) 1993 - 2022  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November  8, 2022, 09:20:17 ; Search time 1 Seconds
                                           (without alignments)
                                           0.010 Million cell updates/sec

Title:          US-17-719-302-145
Perfect score:  155
Sequence:       1 AIFGKTKIQNAVHCTDLPEDGLLEVQYFF 29

Scoring table:  BLOSUM62
Searched:       1 seqs, 340 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-13-791-910-55901.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     155  100.0    340  1  US-13-791-910-55901        Sequence 55901, A


RESULT 1
US-13-791-910-55901

  Query Match             100.0%;  Score 155;  DB 1;  Length 340;
  Best Local Similarity   100.0%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AIFGKTKIQNAVHCTDLPEDGLLEVQYFF 29
              |||||||||||||||||||||||||||||
Db        307 AIFGKTKIQNAVHCTDLPEDGLLEVQYFF 335


Search completed: November  8, 2022, 09:20:17
Job time : 1 secs

10.	Claim(s) 21-23 and 25-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bancel et al., US 2014/0010861 A1 (published January 9, 2014 with effective filing date March 9, 2013/ IDS reference 004 under U.S. Patent Documents submitted April 25, 2022). Bancel discloses sequence 55,901 that shares 100% sequence identity to Applicants’ SEQ ID NO: 145, wherein it is expressed associated with cancer, see sequence alignment; page 9, sections 0093 and 0094; section 0119; section 0125; page 29; section 0776; section 062;  section 0825.  The disclosed peptide can be linked together with other peptides with peptide bonds and/or disulfide linkages, see page 7, section 0063.
	A polypeptide-based molecule or a biologic may be implemented in methods of treating, preventing and vaccinating individuals in order to alleviate cancer, see page 6, section 0056; page 44, section 0097; Therapeutic Proteins or Peptides section beginning on page 45, 2nd column; and page 131, section 0488. Pharmaceutically acceptable carriers along with the peptide can be formulated for administered systemic, local and oral distribution, as well as with an adjuvant, see section 0561 and 0565;  section 0678; section 0730; and pages 151 and 152 . “Compositions in accordance with the invention are typically formulated in dosage unit form for ease of administration and uniformity of dosage”, see page 158, section 0717.
Alignment result 
                             GenCore version 6.4.2
                  Copyright (c) 1993 - 2022  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November  8, 2022, 09:20:17 ; Search time 1 Seconds
                                           (without alignments)
                                           0.010 Million cell updates/sec

Title:          US-17-719-302-145
Perfect score:  155
Sequence:       1 AIFGKTKIQNAVHCTDLPEDGLLEVQYFF 29

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 340 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-13-791-910-55901.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     155  100.0    340  1  US-13-791-910-55901        Sequence 55901, A



RESULT 1
US-13-791-910-55901

  Query Match             100.0%;  Score 155;  DB 1;  Length 340;
  Best Local Similarity   100.0%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AIFGKTKIQNAVHCTDLPEDGLLEVQYFF 29
              |||||||||||||||||||||||||||||
Db        307 AIFGKTKIQNAVHCTDLPEDGLLEVQYFF 335


Search completed: November  8, 2022, 09:20:17
Job time : 1 secs



Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 21-23 and 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-41 of copending Application No. 17/392,981 (filed August 3, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on an anti-cancer vaccine composition comprising a peptide that is at least 80% sequence identical to a peptide of SEQ ID NO: 145, see sequence alignment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
RESULT 2 from 145.rapbn database.
US-17-392-981-145
; Sequence 145, Application US/17392981
; Publication No. US20220259324A1
; GENERAL INFORMATION
;  APPLICANT: Minerva Biotechnologies Corporation
;  TITLE OF INVENTION: ANTI-NME ANTIBODY AND METHOD OF TREATING CANCER OR CANCER
;  TITLE OF INVENTION:METASTASIS
;  FILE REFERENCE: 13150-70159PCT
;  CURRENT APPLICATION NUMBER: US/17/392,981
;  CURRENT FILING DATE: 2021-08-03
;  PRIOR APPLICATION NUMBER: PCT/US2020/016570
;  PRIOR FILING DATE: 2020-02-04
;  NUMBER OF SEQ ID NOS: 1051
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 145
;  LENGTH: 29
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: NME7B peptide 3 (B domain)
US-17-392-981-145

  Query Match             100.0%;  Score 155;  DB 8;  Length 29;
  Best Local Similarity   100.0%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AIFGKTKIQNAVHCTDLPEDGLLEVQYFF 29
              |||||||||||||||||||||||||||||
Db          1 AIFGKTKIQNAVHCTDLPEDGLLEVQYFF 29


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


November 8, 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643